Order entered July 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00501-CV

                IN THE INTEREST OF A.H.J., A.H. AND A.H., CHILDREN

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 87976CC

                                             ORDER
       Appellee’s motion to exceed word limit on its appellate brief is GRANTED. Appellee’s

brief received on July 7, 2015 is deemed timely filed as of the date of this order.


                                                       /s/    ROBERT M. FILLMORE
                                                              PRESIDING JUSTICE